HELLENTHAL, District Judge.
The reply filed is to an answer of the defendants, containing two affirmative defenses. The first affirmative answer pleads settlement and release and the second affirmative answer sets forth the Statute of Limitations.
The first paragraph of the reply goes to the fact of payment. The second paragraph of the reply specifically denies payment, release or discharge. The third paragraph of the reply goes to the Statutes of Limitations, and the Wyoming law is set forth in full.
The motion to strike is based on the fact that the reply contains more than one defense and is not separately pleaded. The Court is of the opinion that the reply does, contain two defenses to the affirmative answers. The first two paragraphs go to the first affirmative answer, relating to discharge and the third paragraph of reply is to the Statute of Limitations.
The Court is of the opinion, however, that they are not commingled, but that they are separately stated in separate paragraphs and that it is a sufficient compliance with the Statute and that therefore, the motion to strike should be.overruled.